Case: 21-50640     Document: 00516199796         Page: 1     Date Filed: 02/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     February 11, 2022
                                  No. 21-50640                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ignacio Trevizo-Cortez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-517-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Ignacio Trevizo-Cortez appeals his conviction and sentence for
   reentry after deportation in violation of 8 U.S.C. § 1326(a) and (b)(2).
   Trevizo-Cortez argues that treating a prior conviction that increases the
   statutory maximum under § 1326(b)(2) as a sentencing factor, rather than as



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50640          Document: 00516199796      Page: 2   Date Filed: 02/11/2022




                                    No. 21-50640


   an element of the offense, violates the Constitution and rendered his guilty
   plea unknowing and involuntary. He correctly concedes that his argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   wishes to preserve it for further review. The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Trevizo-Cortez concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace, 759
   F.3d 486, 497 (5th Cir. 2014). Because the Government’s position “is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED.




                                         2